MEMORANDUM OF DECISION.
Kenneth Gardner appeals from a judgment of the Superior Court (Penobscot County) entered on a jury verdict convicting him of operating a motor vehicle while under the influence of intoxicating liquor in violation of 29 M.R.S.A. § 1312-B (1983 & Supp.1987). The record discloses that Gardner did not preserve his objection to the allegedly improper evidence, see M.R. Evid. 103(a)(1) (requiring “a timely objection ... stating the specific ground of objection), and its admission was not obvious error. See State v. True, 438 A.2d 460, 467 (Me.1981).
The entry is:
JUDGMENT AFFIRMED.
All concurring.